DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action details a restriction requirement and a corresponding election of species requirement.

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 4-8, 10-11, and 13-18, drawn to a method of treating an autophagy mediated disease state and/or condition in a subject in need comprising administering a modulator of AMPK optionally in combination with a Galectin-9 modulator, a TAK1 modulator, and/or a lysosomotropic agent, classified in, for example, A61K 31/7004, A61K 31/618, A61K 31/585, or A61K 31/133.
II. Claims 21-24, drawn to a pharmaceutical composition comprising an AMPK agonist in combination with an amount of a lysosomotropic agent, classified in, for example, A61K 31/155.
III. Claims 27-30, drawn to a pharmaceutical composition comprising an AMPK inhibitor in combination with an amount of a TAK1 inhibitor, classified in, for example, A61K 31/485.

The inventions are independent or distinct, each from the other because:
Inventions II and I or III and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, such as a control standard for comparing the efficacy of a new therapeutic for diabetes in an in vitro assay, and the process for using the product as claimed can be practiced with another materially different product, such as the product of Group III or II, respectively.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design or function, as the product of Group II comprises an AMPK agonist and a lysosomotropic agent, while the product of Group III comprises AMPK inhibitor and a TAK1 inhibitor, therefore the claimed inventions have a materially different design or do not share a "single structural similarity" by belonging to the same recognized physical or chemical class or to the same art-recognized class, and with respect to AMPK have a materially different function or do not share a common use.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have attained recognition in the art as a separate subject for inventive effort in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter, such as active agents belonging to different chemical classes or having different functions or uses;
(c) the inventions require a different field of search (for example, searching different classes/subclasses, or employing different search queries for methods of treating specific diseases, or for components of a composition for any purpose).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
If Applicant elects the invention of Group I then Applicant is further required to make an election from the First election of Species.
If Applicant elects the invention of Group I then Applicant is further required to make an election from the Second election of Species.
If Applicant elects the invention of Group I then Applicant is further required to make an election from the Third election of Species.

This application contains claims directed to the following patentably distinct species of First species of method or Second or Third species of composition. The species are independent or distinct because different diseases treated define different patient populations for treatment and have different causes or symptoms, and different chemical agents have different structures belonging to different chemical classes or having different functions or uses. In addition, these species are not obvious variants of each other based on the current record.

Examples of First species of method comprising a specific disease treated and agent(s) administered are: 
1a) the method treating the metabolic disease of type II diabetes mellitus (disclosed at paragraph 49 of the specification) and the agent(s) administered of the AMPK agonist metformin (disclosed in claim 5) and the lysosomotropic agent sphingosine (disclosed in claim 6),
1b) the method treating the fibrinolytic disease of idiopathic pulmonary fibrosis (disclosed in claim 15) and the agent(s) administered of the AMPK inhibitor of desomorphin (disclosed in claim 17) and the TAK1 inhibitor of takinib (disclosed in claim 18), and
1c) the method treating the cancer of lung cancer (disclosed at paragraph 65 of the specification) and the agent(s) administered of the AMPK inhibitor of (S)-4-(2-(4-amino-1,2,5-oxadiazol-3-yl)-1-ethyl-7-(piperidin-3-ylmethoxy)-1H-imidazo[4,5-c]pyridin-4-yl)-2-methylbut-3-yn-2-ol (disclosed in claim 17) and the TAK1 inhibitor of triptolide (disclosed in claim 18).

Examples of Second species of composition are:
2a) the composition comprising the AMPK agonist metformin (disclosed in claim 22) and the lysosomotropic agent sphingosine (disclosed in claim 23), and 
2b) the composition comprising the AMPK agonist 2-deoxy-D-glucose (disclosed in claim 22) and the lysosomotropic agent N-dodecylimidazole (disclosed in claim 23).

Examples of Third species of composition are:
3a) the composition comprising the AMPK inhibitor of desomorphin (disclosed in claim 28) and the TAK1 inhibitor of takinib (disclosed in claim 29), and
3c) the composition comprising the AMPK inhibitor of (S)-4-(2-(4-amino-1,2,5-oxadiazol-3-yl)-1-ethyl-7-(piperidin-3-ylmethoxy)-1H-imidazo[4,5-c]pyridin-4-yl)-2-methylbut-3-yn-2-ol (disclosed in claim 28) and the TAK1 inhibitor of dehydroabietic acid (disclosed in claim 29).

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species have attained recognition in the art as a separate subject for inventive effort in view of their different classification;
(b) the species have acquired a separate status in the art due to their recognized divergent subject matter, such as active agents belonging to different chemical classes or having different functions or uses;
(c) the species require a different field of search (for example, searching different classes/subclasses, or employing different search queries for methods of treating specific diseases, or for components of a composition belonging to different chemical classes or having different functions or uses).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Due to the complexity of the restriction and species election requirement, no telephone communication was made.  See MPEP 812.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623